PER CURIAM.
Appellant filed a motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, essentially contending that he pled guilty without knowledge of the consequences thereof, ineffective assistance of counsel and illegal sentence. The trial court denied said motion without stating the grounds for such denial. No portion of any file or record was attached which conclusively showed appellant was not entitled to any relief. Cookish v. State, 416 So.2d 53 (Fla. 4th DCA 1982). Accordingly, the order appealed from is reversed and the cause is remanded with directions to attach the portions of the record that demonstrate appellant is not entitled to any relief or grant appellant an evidentiary hearing.
REVERSED AND REMANDED with directions.
DOWNEY, HERSEY and DELL, JJ., concur.